Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 7/1/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejections of the Claims under 35 U.S.C. 103 previously set forth are maintained.
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 10/15/2021, with a priority to JP 2021-013912 filed 01/29/2021.
Claim(s) 1, 3-12 are pending for examination. Claim(s) 1, 11, 12 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang; Yuan-chi et al. US Pub. No. 2011/0137900 (Chang) in view of Leal; João et al. US Pub. No. 2018/0300315 (Leal) in view of Chen; Xilun et al. US Pub. No. 2019/0278853 (Chen).

Claim 1: 
	Chang teaches: 
A non-transitory computer-readable recording medium storing a design document management program, the program causing a computer to execute a process comprising:
acquiring a plurality of design documents about a system [¶ 0049-51] (design documents, identifying common structures shared across a plurality of formatted text documents);
…
	Chang also teaches: [¶ 0017] (frequencies of adjacent common segment pairs across the documents; selecting high frequency pairs as starting and ending markers of landmarks). 	

	Chang may teach, but Leal teaches: 
identifying a plurality of label items representing elements of the system based on appearance frequency information of character strings included in the plurality of design documents acquired [¶ 0145] (TF-IDF) [¶ 0045] (bag-of-words) [¶ 0016, 45, 54-63] (n-gram, skip gram) [¶ 0014, 17, 62-63, 72, 92] (tag suggestions); and
… 
wherein the appearance frequency information includes an appearance frequency of each of the character strings in each of the plurality of design documents and a ratio of design documents including the character string among the plurality of design documents [¶ 0145] (TF-IDF, the inverse document frequency (IDF) part of TF-IDF uses a ratio for calculation) [¶ 0045] (bag-of-words is based on frequency) [¶ 0055, 79] (frequency) [¶ 0061, 105, 146] (sum, weighted sum), and
the identifying includes calculating an evaluation value indicating how likely each of the character strings is to be universal information in the plurality of design documents based on the appearance frequency information [¶ 0016, 45, 54-63] (n-gram, skip gram, use probabilities) [¶ 0017, 47, 101, 105] (LDA (Latent Dirichlet Allocation), which takes into account the probability distribution of words over the document text to identify clusters of words that can constitute topics) [¶ 0051, 61, 121, 130, 143, 146-148] (weights) [¶ 101, 105] (probability); and
identifying the plurality of label items based on the calculated evaluation
values [¶ 0014, 17, 62-63, 72, 92] (tag suggestions are labels). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying structures of documents in Chang and the method of document processing in Leal, with a reasonable expectation of success. 
	The motivation for this combination would have been to “increase the computing accuracy” [Leal: ¶ 0004].

	Chang, Leal fail to teach, but Chen teaches: 
generating structure information in which the plurality of label items are hierarchized based on appearance positions at which the character string corresponding to each of the plurality of label items identified appears in the plurality of design documents [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table) … 

Chen also teaches: 
[¶ 0017] (frequencies of adjacent common segment pairs across the documents; selecting high frequency pairs as starting and ending markers of landmarks) [¶ 0025] (frequent style/color). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying structures of documents in Chang and the method of extracting structure in Chen, with a reasonable expectation of success. 
	The motivation for this combination would have been to increase comprehension of data [Chen: ¶ 0002-03, 17, 27].

	Evidence that TF-IDF was well know, routine and conventional in the art and that the IDF calculation contains a ratio: 
	Wikipedia, tf-idf term frequency–inverse document frequency, June 11, 2018, 8 pages; https://en.wikipedia.org/wiki/Tf%E2%80%93idf; https://web.archive.org/web/20180611015803/https://en.wikipedia.org/wiki/Tf%E2%80%93idf
Ann Sebastian, A Gentle Introduction To Calculating The TF-IDF Values; Jul 16, 2020, 16 pages; https://towardsdatascience.com/a-gentle-introduction-to-calculating-the-tf-idf-values-9e391f8a13e5

Claim 3: 
	Chen teaches: 
The recording medium according to claim 1, wherein the generating includes calculating a variation degree of the appearance positions of the character string corresponding to each of the label items in the plurality of design documents based on the appearance positions of the character string in the design documents including the character string [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table), and
generating the structure information based on the calculated variation degree of the appearance positions of the character string and a positional [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table),
relationship between the character strings corresponding to the respective label items in each of the design documents [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table).

Claim 4: 
	Chen teaches: 
The recording medium according to claim 1, wherein the program causes the computer to execute a process comprising:
acquiring information peculiar to a first label item among the plurality of label items from each design document including a character string corresponding to the first label item based on an appearance position of the character string in the design document [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table); and
adding the acquired peculiar information to the first label item included in the generated structure information [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table).

Claim 5: 
	Chen teaches: 
	The recording medium according to claim 1, wherein each of the plurality of design documents is a design document in a grid paper format, and
each of the character strings included in the plurality of design documents is at least any of a character string at a cell in each of the design documents and a combined character string in which character strings at adjacent cells in each of the design documents are concatenated [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table) [¶ 0018, 22-23] (a contiguous rectangular region formed by all of the cells semantically headed, contiguous is “adjacent”).
	Chang teaches: 
	[abstract, ¶ 0017] (frequencies of adjacent common segment pairs across the documents) [abstract, ¶ 0080] (concatenated)

Claim 6: 
	Chen teaches: 
The recording medium according to claim 5, wherein the program causes the computer to execute a process comprising selecting a first label item corresponding to a combined character string from the plurality of label items, when the combined character string corresponding to the first label item is a combination of character strings consecutive in a lateral direction, acquiring, from a design document including the combined character string corresponding to the first label item, information that appears consecutively under the combined character string in the design document, as information peculiar to the first label item [¶ 12, 17-22, 25-27, 30-35] (row, rows are in a “lateral direction”), and
adding the acquired peculiar information to the first label item included in the generated structure information [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table).
Chang teaches: [¶ 0067-68, 76-77, 81] (row). 

Claim 7: 
	Chen teaches: 
The recording medium according to claim 6, wherein the acquiring the peculiar information includes when the combined character string corresponding to the first label item is a combination of character strings consecutive in a vertical direction, acquiring, from a design document including the combined character string corresponding to the first label item, information that appears consecutively on the right of the combined character string in the design document, as the information peculiar to the first label item [¶ 0018-23, 34-36] (extracting hierarchical relationships in table headers, in which at least one entry in a column (or row) in the table, vertical table).
	Leal teaches: [¶ 0037-40] (identifying two-column or multi-column documents and converting these columns to a single column). 
	Chang teaches: [¶ 0067-77, 82] (column)

Claim 8: 
	Chang teaches: 
The recording medium according to claim 1, wherein the identifying includes calculating an evaluation value by adding up tf-idf values of the character string in the respective design documents based on the appearance frequency information, and
identifying, as each of the plurality of label items, the character string for which the calculated evaluation value is within a predetermined range [¶ 0145] (TF-IDF, the inverse document frequency (IDF) part of TF-IDF uses a ratio for calculation) [¶ 0045] (bag-of-words is based on frequency) [¶ 0016, 45, 54-63] (n-gram, skip gram, use probabilities) [¶ 0014, 17, 62-63, 72, 92] (tag suggestions are labels) [¶ 0017, 47, 101, 105] (LDA (Latent Dirichlet Allocation), which takes into account the probability distribution of words over the document text to identify clusters of words that can constitute topics) [¶ 0055, 79] (frequency) [¶ 0051, 61, 121, 130, 143, 146-148] (weights) [¶ 101, 105] (probability) [¶ 0061, 105, 146] (sum, weighted sum is “adding”).

Claim 9: 
	Leal teaches: 
The recording medium according to claim 1, wherein the program causes the computer to execute a process comprising receiving a search string, searching for a label item corresponding to the received search string by referring to the generated structure information [¶ 0003, 11, 13, 15, 43, 55, 72, 134, 141-143, 148] (searching), and
Chen teaches: 
outputting subtree information including the searched-out label item based on the structure information [¶ 0004-06, 22, 28-29, 38, 40-41] (output describing semantic relationships between the data cells and the header cells).
	Chang teaches: [¶ 0051] (key-word based searching). 

Claim 10: 
	Leal teaches: 
The recording medium according to claim 1, wherein the program causes the computer to execute a process comprising receiving a source character string and a target character string, searching for a label item corresponding to the received source character string and a label item corresponding to the received target character string by referring to the generated structure information, acquiring target information including a label item immediately under the searched-out label item corresponding to the target character string from the structure information [¶ 0003, 11, 13, 15, 43, 55, 72, 134, 141-143, 148] (searching), and
Chen teaches: 
outputting the acquired target information in association with the searched-out label item corresponding to the source character string [¶ 0004-06, 22, 28-29, 38, 40-41] (output describing semantic relationships between the data cells and the header cells). 
	Chang teaches: [¶ 0051] (key-word based searching). 

Claims 11, 12: 
Claim(s) 11, 12 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 11 is a “method” claim, Claim 12 is a “system” claim and Claim 1 is a “medium” claim, but the steps or elements of each claim are essentially the same. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Harada; Yushi  US Pub. No. 2021/0174078 (Harada) teaches: design document, element ID pair, similarity. 
Misra; Janardan et al. US 20170192958 teaches: design and development, unique terms, tags, label. 

Term Frequency–Inverse Document Frequency (TF-IDF): 
Breitinger, Corinna; Gipp, Bela; Langer, Stefan (2015-07-26). "Research-paper recommender systems: a literature survey". International Journal on Digital Libraries. 17 (4): 305–338. doi:10.1007/s00799-015-0156-0. ISSN 1432-5012. S2CID 207035184.
Wikipedia, tf-idf term frequency–inverse document frequency, June 11, 2018, 8 pages; https://en.wikipedia.org/wiki/Tf%E2%80%93idf; https://web.archive.org/web/20180611015803/https://en.wikipedia.org/wiki/Tf%E2%80%93idf
Ann Sebastian, A Gentle Introduction To Calculating The TF-IDF Values; Jul 16, 2020, 16 pages; https://towardsdatascience.com/a-gentle-introduction-to-calculating-the-tf-idf-values-9e391f8a13e5

Latent Dirichlet allocation: 
Wikipedia, Latent Dirichlet allocation, June 14, 2020, 8 pages, https://en.wikipedia.org/wiki/Latent_Dirichlet_allocation, https://web.archive.org/web/20200614184102/https://en.wikipedia.org/wiki/Latent_Dirichlet_allocation

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.

35 USC 103 Rejection: 
The applicant argues that “Leal states no detail about tf-idf, bag-of-words, skip-gram and n-gram which are associated with the claimed ratio in the Office Action. Therefore, Leal is silent about a ratio of design documents including the character string among the plurality of design documents.” (response pages 9-10). 
The examiner respectfully disagrees. 
The applicant is correct that Leal does not recite details about term frequency–inverse document frequency (TF-IDF), this is because TF-IDF is well known and commonly used in a wide variety of information retrieval and natural language processing (NLP) applications. 
A survey conducted in 2015 showed that 83% of text-based recommender systems in digital libraries use TF-IDF (see Breitinger above). This more than qualifies as well know, routine and conventional in the art. 
In a TF-IDF calculation, the inverse document frequency (IDF) part of TF-IDF uses a ratio for calculation. 
Wikipedia stats: 
“Since the ratio inside the idf's log function is always greater than or equal to 1, the value of idf (and tf–idf) is greater than or equal to 0. As a term appears in more documents, the ratio inside the logarithm approaches 1, bringing the idf and tf–idf closer to 0.” 
And 
“An idf is constant per corpus, and accounts for the ratio of documents that include the word "this". In this case, we have a corpus of two documents and all of them include the word "this".”
This clearly shows that a “ratio” is part of the IDF calculation in the TF-IDF formula. Because the TF-IDF formula was well know, routine and conventional in the art before the effective filing date of the claimed invention, Leal teaches the claimed “ratio”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov